FILED
                            NOT FOR PUBLICATION                             JUN 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RICARDO H. ROBINSON,                             No. 07-55129

               Petitioner - Appellant,           D.C. No. CV-06-00133-DOC

  v.
                                                 MEMORANDUM *
JAMES A. YATES,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       California state prisoner Ricardo H. Robinson appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We

dismiss.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Robinson contends that the Board’s 2004 decision to deny him parole was

not supported by “some evidence” and therefore violated his due process rights.

After briefing was completed in this case, this court held that a certificate of

appealability (“COA”) is required to challenge the denial of parole. See Hayward

v. Marshall, 603 F.3d 546, 554-55 (9th Cir. 2010) (en banc). Now the Supreme

Court has held that the only federal right at issue in the parole context is

procedural, and the only proper inquiry is what process the inmate received, not

whether the state court decided the case correctly. See Swarthout v. Cooke, 131

S. Ct. 859, 863 (2011) (per curiam). Because Robinson raises no procedural

challenges regarding his parole hearing, a COA cannot issue. See 28 U.S.C.

§ 2253(c)(2).

      Further, because Robinson has not has made a substantial showing of the

denial of a constitutional right, we decline to certify his remaining claims. Id.

      Robinson’s motion for appointment of counsel is denied.

      DISMISSED.




                                           2                                       07-55129